Title: From Alexander Hamilton to John Adams, 27 February 1794
From: Hamilton, Alexander
To: Adams, John,United States Senate


				
					
					Treasury Department
February 27th 1794
				
				

The Secretary of the Treasury to whom was referred by the Senate the petition of Barent I Staats respectfully reports thereupon as follows—The claim of the petitioner appears to be one of those, for the due consideration and adjustment of which, provision is made by the Act passed the 12th. of February 1793 relative to claims against the United States not barred by any act of Limitation, and which have not been already adjusted.

It appears therefore adviseable that the Petitioner should be left to the Course of releif prescribed by that Act.

Which is respectfully submitted



				
					Alexandr Hamilton
Secy of the Treasy
				
				
			